Citation Nr: 1200624	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-26 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to a rating in excess of 30 percent for right total knee arthroplasty, to include restoration of a 60 percent disability rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut, which implemented the proposed reduction in service-connected disability compensation for right total knee arthroplasty from 60 percent to 30 percent effective from May 1, 2008.


REMAND

In November 2011, the Board received from the Veteran additional evidence.  This evidence includes October 2011 private medical records of A. Axtmayer, M.D., and the report of an arthroscopic synovectomy and manipulation of the right knee.  This evidence is pertinent to the claim on appeal and unaccompanied by a waiver of the Veteran's right to have the evidence initially considered by the agency of original jurisdiction.  

Also, the RO or the AMC should provide the Veteran with notice of the information and evidence necessary to substantiate his claim for increase, to include restoration of benefits.

Lastly, as the new evidentiary submissions show that the Veteran underwent recent arthroscopic synovectomy and manipulation of the right knee, he should be scheduled for a VA examination to ascertain the current severity of his right knee disability.

Accordingly, the case is REMANDED to the RO or the AMC for the following actions:

1.  The RO or the AMC should provide the Veteran and his representative with notice of the information and evidence necessary to substantiate his claim for increase, to include restoration of benefits, and inform them of the respective duties of the Veteran and VA in obtaining evidence.

2.  Then, the RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include records of A. Axtmayer, M.D., dated since 2007.

3.  Then, the Veteran should be afforded a VA examination of the right knee to ascertain the current level of severity.  The examiner should describe all residuals of prosthetic replacement of the right knee, to include whether there are chronic residuals consisting of "severe painful motion" or "weakness in the affected extremity."  The claims file must be available for review.  A complete rationale for all opinions is required.

4.  The RO or the AMC should also undertake any other indicated development.

5.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


